Citation Nr: 1010705	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-39 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease (DDD) of the cervical spine, to 
include as secondary to the service connected disc 
degeneration and mild disc bulge, L5-S1.

2.  Entitlement to service connection for DDD of the cervical 
spine, to include as secondary to the service connected disc 
degeneration and mild disc bulge, L5-S1.

3.  Entitlement to an initial rating in excess of 20 percent 
for disc degeneration and mild disc bulge, L5-S1.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
April 1981.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied the Veteran's claim of 
entitlement to service connection for a cervical spine 
disability on the merits.  

The Board notes that in a February 2004 rating decision, the 
RO awarded service connection for disc degeneration and mild 
disc bulge, L5-S1.  The RO assigned an initial 10 percent 
rating effective from August 2003.  The Veteran filed a 
notice of disagreement (NOD) with regard to the initial 
rating assigned.  A statement of the case (SOC) was issued in 
May 2005 and the Veteran perfected his appeal in July 2005.  
Subsequently, in a July 2006 rating decision, the RO awarded 
an increased 20 percent rating for the disc degeneration and 
mild disc bulge, L5-S1, retroactive to the original grant of 
service connection.  The RO indicated that this was a full 
grant of the benefits sought on appeal.  The Board does not 
agree.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court), found that in a 
claim for an increased disability rating, the claimaint will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  In the Veteran's July 2005 
substantive appeal, he indicated that his low back disability 
"should have been at least 20%."  (Emphasis added).  The 
Board does not find that this statement clearly expressed an 
intent to limit the appeal to a specific disability rating 
for the low back disability, especially in light of 
statements made in October 2006 and 2006 that his low back 
"continues to be a problem," "continues to give out 
without warning," and that he had "shocking sensations" in 
that area, "causing him to end up in a twisted position."  
Therefore, the Board is required to consider entitlement to 
all available ratings for his low back condition and his 
claim remains in appellate status.  However, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence.  All relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A March 1983 rating decision previously denied service 
connection for cervical strain, finding that neck complaints 
in service were acute and transitory and there was no 
evidence of a current neck disability; the Veteran did not 
appeal the decision.    

3.  Evidence received since the March 1983 rating decision 
was not previously submitted to agency decision makers, it is 
not cumulative and redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact that is necessary to substantiate the 
claim and raises a reasonable possibility of substantiating 
the claim for service connection for DDD of the cervical 
spine.  

4.  DDD of the cervical spine was not incurred during the 
Veteran's period of active military service, did not manifest 
in the year subsequent to his discharge from said service, 
and is not proximately due to or the result of the service 
connected disc degeneration and mild disc bulge, L5-S1.




CONCLUSIONS OF LAW

1.  The March 1983 rating decision that denied service 
connection for cervical strain is final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 
20.1103 (2009).

2.  The evidence received since the final March 1983 rating 
determination is new and material with regard to the 
Veteran's claim for service connection for DDD of the 
cervical spine, and thus, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
20.302, 20.1103 (2009).

3.  The criteria for service connection for DDD of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1110, 5103 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  New and Material

Although in the April 2007 rating decision on appeal, the RO 
denied the Veteran's claim of entitlement to service 
connection for a cervical spine disability on the merits, the 
Board must address the issue of whether new and material 
evidence has been received because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

The Veteran seeks to reopen the claim for service connection 
for DDD of the cervical spine that was last denied by the RO 
in a March 1983 rating decision.  The Veteran did not appeal 
the decision and it became final as to this issue.  38 C.F.R. 
§§ 20.302(a), 20.1103.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that in its March 1983 rating decision, 
the RO denied service connection for cervical strain on the 
basis that complaints of neck pain in service were acute and 
transitory and there were no current findings of a neck 
condition, to include cervical strain.  

Of record at the time of the March 1983 rating decision were 
service treatment records from the Veteran's period of active 
military service, which show that in October 1974, the 
Veteran complained of pain in his left posterior neck.  He 
denied any episode of trauma.  Cervical range of motion was 
normal, as was sensation and motor testing.  The Veteran was 
diagnosed with postural cervical strain.  There were no 
further complaints in service and the December 1980 
separation examination was negative for a neck disorder. 

Reports of VA hospitalization dated in September 1982 and 
October 1982 were negative for any complaints or diagnoses 
pertaining to the neck. 

Evidence submitted subsequent to the March 1983 rating 
decision includes reports of VA examination dated between 
2003 and 2009, as well as VA and private outpatient treatment 
records.  A VA hospitalization record dated in 1982 contained 
complaints of neck pain and stiffness.  An October 2005 
magnetic resonance imaging (MRI) study revealed DDD of the 
cervical spine.  Records from Chesapeake General Hospital 
show the Veteran underwent surgery on the cervical spine in 
January 2006.

As noted previously, the March 1983 rating decision primarily 
denied service connection on the basis that there was no 
medical evidence of a current neck condition, i.e. cervical 
strain.  The "new" records notably contain a diagnosis of 
DDD of the cervical spine.  Thus, the evidence is 
"material" when considered with the previous evidence of 
record as it relates to an unestablished fact necessary to 
substantiate the Veteran's claim - a current disability.  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998). Therefore, the Veteran's claim 
for service connection for DDD of the cervical spine is 
reopened.  See 38 C.F.R. § 3.156(a).  

As the Board has determined that new and material evidence 
has been received, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, in the April 2007 
rating decision on appeal, the RO's denial included a 
decision on the merits.  The statement of the case also 
provided the Veteran with the laws and regulations pertaining 
to consideration of the claim on the merits.  Additionally, 
the discussion in the rating decision, statement of the case, 
and supplemental statement of the case considered the 
appellant's claim on the merits.  Also, the Veteran has 
provided arguments addressing his claim on the merits.  The 
Board therefore finds that, given that the RO addressed the 
merits of the claim and the Veteran had adequate notice of 
the applicable regulations, he would not be prejudiced by the 
Board's review of the merits of the claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a appellant served continuously for ninety 
(90) days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, 
generally, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. Id; See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183 
(1993).  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for DDD of the 
cervical spine is not warranted in this case on either a 
direct, presumptive, or secondary basis.  

In this regard, the Veteran's service treatment records for 
the period of active military service show that in October 
1974, the Veteran complained of pain in his left posterior 
neck.  He denied any episode of trauma.  Cervical range of 
motion was normal, as was sensation and motor testing.  The 
Veteran was diagnosed with postural cervical strain.  

The mere fact that the Veteran complained of neck pain in 
1974 is not enough to establish that a chronic neck disorder 
manifested during his active duty service.  
38 C.F.R. § 3.303(b).  There were no further complaints in 
service dated after 1974 and the December 1980 separation 
examination was negative for a neck disorder. 

Post-service, the Veteran was hospitalized for low back 
complaints in September 1982 and October 1982.  An entry 
dated just after the Veteran's admission in September 1982 
shows some complaints of neck pain of a two year duration, 
neck pain with flexion, and neck stiffness.  A neck disorder 
was not diagnosed.  

Thereafter, there are no records demonstrating complaints of 
or treatment referable to the neck until October 2005, when 
the Veteran complained of radicular neck pain of a two-week 
duration to Dr. HB.  No formal assessment of his neck pain 
was made at that time.  An October 2005 MRI revealed DDD of 
the cervical spine, which is clearly outside the one-year 
presumptive period for arthritis.  38 C.F.R. §§ 3.307, 3.309.

Clinical records dated in January 2006 show that the Veteran 
attributed his current cervical spine pain to a sneeze that 
occurred in late September 2005.  In an October 2006 
statement, the Veteran stated that his claim of entitlement 
to service connection for a cervical spine disability had 
initially been denied in a 1983 rating decision.  He 
continued on to say that in late 2005/early 2006, his neck 
"started giving [him] problems again."  Significantly, he 
did not indicate that he had experienced neck pain during the 
time between the 1983 denial of his claim and late 2005.

No medical professional has provided any competent opinion 
linking the currently diagnosed DDD of the cervical spine to 
any aspect of the Veteran's period of service or to the 
service-connected disc degeneration and mild disc bulge, L5-
S1.  
In August 2009, a VA examiner opined that DDD of the cervical 
spine was not incurred during service or the result of the 
service connected low back disability.  The examiner reasoned 
that there was no documented history of trauma in service,  
and post-service, the first objective evidence of DDD of the 
cervical spine was in 2005.  The examiner indicated that 
there was no objective evidence of neck trouble between 1974 
and 2005 and that if the incident in 1974 played any part in 
the current disability, there should have been numerous 
episodes of neck pain severe enough to be documented both in 
and out of service.  Finally, the examiner concluded that it 
was medically impossible to relate the cervical and lumbar 
spine disabilities, as the low back did not put any 
additional strain on the cervical area. 

In November 2009, the VA examiner was asked to render an 
addendum opinion based upon the review of neck complaints 
dated in 1982.  After review of records dated in 1982, the 
examiner again opined that the currently diagnosed DDD of the 
cervical spine was less likely as not to be related to the 
incident of neck pain in 1974.  He rationalized that the 
diagnosis (DDD) made in 2005, was 31 years after the 
complaints in 1974, and was more likely due to the natural 
aging process. 

The Board is cognizant that the Veteran maintains that he has 
had neck problems since service, and that the Veteran is 
competent to report his symptoms like pain.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
The Board cannot give great weight and credibility to the 
Veteran's account in light of the evidence that there was 
only one instance of neck pain in 1982, with no resulting 
diagnosis, and DDD of the cervical spine was not documented 
until 24 years after the Veteran's separation from service.  
The credibility of the Veteran's statements is further 
lessened in light of the fact that in  seeking treatment in 
October 2005, the Veteran indicated that his neck pain had 
begun only two weeks prior, and in his October 2006 
statement, he stated that after the denial of his initial 
claim in 1983, his neck had begun bothering him again in late 
2005.

Although the Veteran contends that he currently has DDD of 
the cervical spine that is related to his military service 
and/or proximately due to or the result of the service-
connected disc degeneration and mild disc bulge, L5-S1, there 
is no competent evidence on file supporting the Veteran's 
assertions and a medical professional has not made a 
connection between his current cervical spine disability and 
his active service. Thus, the Veteran's lay assertions are 
not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In sum, the evidence is not in relative equipoise.  The file 
contains no record of an in-service incident or injury likely 
to have resulted in the claimed disability.  DDD of the 
cervical spine was not shown during service or for years 
thereafter.  The claims file does not contain medical 
evidence linking the DDD of the cervical spine to service or 
secondary to the service-connected disc degeneration and mild 
disc bulge, L5-S1.  Thus, the preponderance of the evidence 
is against the claim and the appeal must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

VA complied with notification responsibilities with regard to 
the Veteran's claim in correspondence sent to the Veteran in 
September 2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
claim for service connection.  This letter further notified 
that the Veteran's claim for benefits had been previously 
denied in 1983 and the reasons for the prior denial.  Notice 
pursuant to the Dingess decision was also included in this 
letter.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA and 
private treatment records, and reports of VA examination.  
The Veteran has not identified any other evidence which has 
not been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

ORDER

New and material evidence having been received, service 
connection for DDD of the cervical spine is reopened; the 
appeal is granted to this extent only.

Entitlement to service connection for DDD of the cervical 
spine, to include as secondary to the service-connected disc 
degeneration and mild disc bulge, L5-S1, is denied.



REMAND

Additional development is necessary prior to further 
disposition of the Veteran's claim of entitlement to an 
initial rating in excess of 20 percent for disc degeneration 
and mild disc bulge, L5-S1.  

A remand is necessary in order to afford the Veteran a VA 
examination in connection with the claim.  38 U.S.C.A. 
§ 5103A(d).  In statements received in October 2006 and 
December 2006, the Veteran indicated that his low back 
disability had worsened in severity.  Specifically, he 
asserted that he was suffering from worsening symptoms to 
include shocking sensations in his low back area, as well as 
giving out of the back.  The last VA examination was in 
October 2006.  

The Board can not ascertain to what extent the low back 
disability has increased in severity, if at all, without a 
new VA examination.  The Board is not free to substitute its 
own judgment for that of such an expert.  See Colvin v. 
Derwinski, 
1 Vet. App. 171, 175 (1991).  Further, where there is 
evidence of a material change in the Veteran's condition or 
as in the instant case, when the Veteran asserts that the 
service-connected disability in question has undergone an 
increase in severity since the time of his last VA 
examination, the prior VA examination report may be 
inadequate for rating purposes and a new VA examination is 
required.  38 C.F.R. § 3.327(a); See Palczewski v. Nicholson, 
21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 
400, 402-03 (1997).  

As noted in the Introduction, the RO considered the award of 
the 20 percent rating in July 2006 to satisfy the claim 
pertaining to the low back.  However, the Board has 
determined the claim remains in appellate status as the 
Veteran did not intend to limit his appeal for the initial 
rating assigned for disc degeneration and mild disc bulge, 
L5-S1, to 20 percent.  Since the July 2006 rating decision, 
VA and private treatment records have been added to the 
claims file.  The Veteran has not waived initial RO 
consideration of the newly submitted evidence and as it is 
pertinent to the claim, the matter must additionally be 
remanded for the issuance of a supplemental statement of the 
case.  38 C.F.R. §§ 19.31, 20.1304(c).

Finally, any ongoing VA medical records pertinent to the 
issue should also be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any records of 
ongoing treatment for the low back from 
the pertinent VA Medical Center.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

2.  After the receipt of any additional 
medical records requested in accordance 
with this remand, the RO should schedule 
a VA orthopedic examination to ascertain 
the current nature and severity of the 
Veteran's service connected disc 
degeneration and mild disc bulge, L5-S1.  
If neurological symptomatology is found, 
and a neurological examination is 
necessary to assess any neurological 
symptoms associated with the service-
connected condition, one should be 
provided.  The Veteran's claims folder 
must be available to, and reviewed by, 
the examiner in conjunction with the 
examination.  The examiner should 
indicate that the claims folder was 
reviewed.  All indicated studies should 
be performed, to include any x-rays or 
magnetic resonance imaging studies.  

The examiner should provide data as to 
the range of motion for the lumbar spine, 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should also identify any objective 
evidence of pain and assess the extent of 
any pain, and comment on the extent of 
any incoordination, weakened movement and 
excess fatigability on use.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or flare-ups (if the 
Veteran describes flare-ups).  

In addition, if applicable, the examiner 
should quantify the number of weeks of 
incapacitating episodes (a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
over the past 12 months.

3. The RO must notify the Veteran that 
his cooperation in VA's efforts to 
develop his claim, including reporting 
for any scheduled VA examinations, is 
both critical and appreciated.  The 
Veteran is also advised that failure to 
report for any scheduled examination may 
result in the denial of a claim.  
38 C.F.R. § 3.655.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
initial rating in excess of 20 percent 
for the disc degeneration and mild disc 
bulge, L5-S1, in light of all pertinent 
evidence, to include that evidence 
submitted after the May 2005 SOC was 
issued, and legal authority.  
Adjudication of the claim for a higher 
evaluation should include specific 
consideration of: whether a "staged 
rating" (assignment of different ratings 
for distinct periods of time, based on 
the facts found) is appropriate 
(Fenderson v. West, 12 Vet. App. 119 
(1999)); whether TDIU will be assigned 
(Rice v. Shinseki, 22 Vet. App. 447, 452-
53 (2009)); and whether assignment of a 
higher rating on an extra- schedular 
basis is warranted under 38 C.F.R. 
§ 3.321(b)(1).  The Veteran should be 
afforded an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations, 
and affords him an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claim.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


